                                                                    Case 2:20-cv-01205-JAD-NJK Document 96 Filed 05/13/21 Page 1 of 5


                                                                1   HAYES | WAKAYAMA
                                                                    DALE A. HAYES, JR., ESQ.
                                                                2   Nevada Bar No. 9056
                                                                    LIANE K. WAKAYAMA, ESQ.
                                                                3
                                                                    Nevada Bar No. 11313
                                                                4   JEREMY D. HOLMES, ESQ.
                                                                    Nevada Bar No. 14379
                                                                5   4735 S. Durango Drive, Ste. 105
                                                                    Las Vegas, Nevada 89147
                                                                6   (702) 656-0808 – Telephone
                                                                    (702) 655-1047 – Facsimile
                                                                7
                                                                    dhayes@hwlawNV.com
                                                                8   lkw@hwlawNV.com
                                                                    jholmes@hwlawNV.com
                                                                9     Attorneys for Defendant Nevada Charter
                                                                      Academies d/b/a American Preparatory
                                                               10     Academy – Las Vegas
                                                               11
                                                                                                UNITED STATES DISTRICT COURT
                                                               12                                    DISTRICT OF NEVADA
                   TEL: (702) 656-0808 | FAX: (702) 655-1047
HAYES | WAKAYAMA




                                                               13   AMERICAN PREPARATORY SCHOOLS,                                        Case Number:
                       4735 S. Durango Drive, Suite 105




                                                                    INC., a Utah Corporation,                                       2:20-cv-01205-JAD-NJK
                           Las Vegas, Nevada 89147




                                                               14
                                                                                                   Plaintiff,
                                                               15          vs.
                                                               16                                                            STIPULATION AND ORDER TO
                                                                    NEVADA CHARTER ACADEMIES d/b/a                           EXTEND TIME FOR FILING OF
                                                               17   AMERICAN PREPARATORY ACADEMY—                           RESPONSES TO THIRD AMENDED
                                                                    LAS VEGAS, a Nevada Corporation,                                COMPLAINT
                                                               18   RACHELLE HULET, an individual,
                                                                                                                                              AND
                                                               19                                  Defendants.
                                                                                                                               STAY ALL PROCEEDINGS TO
                                                               20                                                                FINALIZE SETTLEMENT
                                                               21
                                                                                                                                      (FIFTH REQUEST)
                                                               22                                                                   ECF Nos. 93, 96
                                                               23          Plaintiff American Preparatory Schools, Inc. (“Plaintiff”), by and through its counsel of

                                                               24   record, the law firms of Parr Brown Gee & Loveless and the Takos Law Group, LTD., Defendant

                                                               25   Nevada Charter Academies d/b/a American Preparatory Academy – Las Vegas (“APA”), by and

                                                               26   through its counsel of record, the law firms of Lipson Neilson P.C. and Hayes Wakayama, and

                                                               27   Defendant Rachelle Hulet (“Hulet”), by and through her counsel of record, the law firm of Hogan

                                                               28   Hulet, (collectively the “Parties”), hereby stipulate and agree as follows:

                                                                                                                 Page 1 of 5
                                                                    Case 2:20-cv-01205-JAD-NJK Document 96 Filed 05/13/21 Page 2 of 5


                                                                1
                                                                           1.      On December 16, 2020, this Court filed an Order instructing the Plaintiff to file its
                                                                2
                                                                    Third Amended Complaint no later than December 18, 2020, and Defendants to file their responses
                                                                3
                                                                    to Plaintiff’s Third Amended Complaint by January 15, 2021 [ECF No. 82].
                                                                4
                                                                           2.      On December 16, 2020, Plaintiff filed its Third Amended Complaint [ECF No. 83].
                                                                5
                                                                           3.      On January 12, 2021, a Notice of Appearance of Co-Defense Counsel was filed
                                                                6
                                                                    noticing the appearance of the law firm of Hayes Wakayama as co-defense counsel for Defendant
                                                                7
                                                                    APA, together with the law firm of Lipson Neilson [ECF No. 84].
                                                                8
                                                                           4.      The Parties had agreed to extend the deadline for Defendants’ to file their responses
                                                                9
                                                                    to Plaintiff’s Third Amended Complaint for two weeks from January 15, 2021 up through and
                                                               10
                                                                    including January 29, 2021. [ECF 87].
                                                               11
                                                                           5.      The reason for the Parties’ requesting the third extension was they had recently
                                                               12
                                                                    engaged in meaningful resolution discussions, and the parties wished to conduct such negotiations
                   TEL: (702) 656-0808 | FAX: (702) 655-1047
HAYES | WAKAYAMA




                                                               13
                       4735 S. Durango Drive, Suite 105




                                                                    without the complications that answers and counterclaims may have created.
                           Las Vegas, Nevada 89147




                                                               14
                                                                           6.      It was accordingly in the best interest of all Parties not to publish the Defendants’
                                                               15
                                                                    responses to the Third Amended Complaint at the time, and the Parties agreed that a two-week
                                                               16
                                                                    extension would allow for further productive settlement discussions. Therefore, the Parties agreed
                                                               17
                                                                    to extend the deadline from January 29, 2021 to February 12, 2021.
                                                               18
                                                                           7.      Thereafter, the parties agreed to extend the deadline in order to participate in private
                                                               19
                                                                    mediation, as reflected in the Fourth Stipulation and Order to Extend. [ECF #91 & 92].
                                                               20
                                                                           8.      On May 3, 2021 and May 4, 2021, the parties participated in private mediation with
                                                               21
                                                                    Hon. Judge Trevor L. Atkin (Ret.) at Advanced Resolution Management.
                                                               22
                                                                           9.      After two full days of mediation, the parties continued to negotiate with the
                                                               23
                                                                    assistance of Judge Adkin throughout this past week, into today.
                                                               24
                                                                           10.     Today, on the evening of May 12, 2021, the parties reached an agreement to resolve
                                                               25
                                                                    all claims asserted, and not yet asserted.
                                                               26

                                                               27

                                                               28

                                                                                                                 Page 2 of 5
                                                                    Case 2:20-cv-01205-JAD-NJK Document 96 Filed 05/13/21 Page 3 of 5


                                                                1             11.    The parties recognize that this Honorable Court indicated that no additional

                                                                2   extensions will be granted; however, the parties are representing to this Court that the matter has

                                                                3   resolved in principle.

                                                                4             12.    The agreement is very complex insomuch as finalizing the agreement will require

                                                                5   completion of due diligence to finalize the terms.

                                                                6             13.    The due diligence will involve hiring additional parties to assist and finalize

                                                                7   necessary transactions.

                                                                8             14.    The parties desire to keep all issues confidential at this time given the nature of the

                                                                9   claims.

                                                               10             15.    Therefore, the parties request that this matter be stayed, entirely, in order to finalize

                                                               11   the agreement for one hundred and twenty (120) days.

                                                               12             16.    This is the fifth submission request for extension of time to file responses to
                   TEL: (702) 656-0808 | FAX: (702) 655-1047
HAYES | WAKAYAMA




                                                               13   Plaintiff’s Third Amended Complaint, and the first request to stay the entire proceeding.
                       4735 S. Durango Drive, Suite 105
                           Las Vegas, Nevada 89147




                                                               14             IT IS SO STIPULATED

                                                               15   Dated this 12th day of May, 2021                   Dated this 12th day of May, 2021
                                                                    TAKOS LAW GROUP, LTD.                              HAYES | WAKAYAMA
                                                               16
                                                                    By: /s/ Zachary P. Takos, Esq.                     By: /s/ Dale A. Hayes, Jr., Esq.
                                                               17
                                                                       ZACHARY P. TAKOS, ESQ.                             DALE A. HAYES, JR., ESQ.
                                                               18      Nevada Bar No. 11293                               Nevada Bar No. 9056
                                                                       1980 Festival Plaza Drive, Suite 300               LIANE K. WAKAYAMA, ESQ.
                                                               19      Las Vegas, Nevada 89135                            Nevada Bar No. 11313
                                                                                                                          JEREMY D. HOLMES, ESQ.
                                                               20         PARR BROWN GEE & LOVELESS                       Nevada Bar No. 14379
                                                               21         JONATHAN O. HAFEN, ESQ                          4735 S. Durango Drive, Ste. 105
                                                                          Admitted pro hac vice                           Las Vegas, Nevada 89147
                                                               22         CHAD S. PEHRSON, ESQ.
                                                                          Admitted pro hac vice                             Attorneys for Defendant Nevada Charter
                                                               23         STEPHEN C. MOURITSEN, ESQ.                        Academies d/b/a American Preparatory
                                                                          Admitted pro hac vice                             Academy – Las Vegas
                                                               24         101 South 200 East, Suite 700
                                                               25         Salt Lake City, Utah 84111

                                                               26         Attorneys for Plaintiff American
                                                                          Preparatory Schools, Inc.
                                                               27
                                                                    ///
                                                               28

                                                                                                                   Page 3 of 5
                                                                    Case 2:20-cv-01205-JAD-NJK Document 96 Filed 05/13/21 Page 4 of 5


                                                                1
                                                                    Dated this 12th day of May, 2021               Dated this 12th day of May, 2021
                                                                2
                                                                    LIPSON NEILSON P.C.                            HOGAN HULET
                                                                3

                                                                4   By: /s/ Lisa J. Zastrow, Esq.                  By: /s/ Kenneth E. Hogan, Esq.
                                                                       JOSEPH P. GARIN, ESQ.                          KENNETH E. HOGAN, ESQ.
                                                                5      Nevada Bar No. 6653                            Nevada Bar No. 10083
                                                                       LISA J. ZASTROW, ESQ.                          1140 N. Town Center, Ste. 200
                                                                6      Nevada Bar No. 9727                            Las Vegas, Nevada 89144
                                                                7      9900 Covington Cross Drive, Suite 120
                                                                       Las Vegas, Nevada 89144                         Attorneys for Defendant Rachelle Hulet
                                                                8
                                                                          Attorneys for Defendant Nevada Charter
                                                                9         Academies d/b/a American Preparatory
                                                                          Academy – Las Vegas
                                                               10

                                                               11                                            ORDER
                                                               12   ///
                                                                            Based on the parties' stipulation [ECF No. 96] and good cause appearing, IT IS HEREBY
                   TEL: (702) 656-0808 | FAX: (702) 655-1047
HAYES | WAKAYAMA




                                                               13
                                                                    ORDERED that THIS ACTION IS STAYED for all purposes thorough September 9, 2021.
                       4735 S. Durango Drive, Suite 105




                                                                    And because this action and all deadlines are stayed, the stipulation to extend time to respond to
                           Las Vegas, Nevada 89147




                                                               14
                                                                    the third amended complaint [ECF No. 93] is DENIED as moot.
                                                               15
                                                                                                                        _________________________________
                                                               16                                                       U.S. District Judge Jennifer A. Dorsey
                                                               17                                                       Dated: May 13, 2021

                                                               18

                                                               19
                                                                    ///
                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27   ///
                                                               28

                                                                                                               Page 4 of 5
